NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Plaintiff-Appellee,

V.

SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defendants-Appellants.

2012-1506

Appeal from the United States District Court for the
Northern District of California in case no. 11-CV-1846,
Judge Lucy H. K0h.

ON MOTION

Before BRYSON, C'ircuit Judge.
O R D E R

Samsung Electronics Co., Ltd. et al. submit a motion
for a Stay, pending appeal, of the preliminary injunction
entered by the United States District C0urt for the North-
ern District of California on June 26, 2012. Samsung also
requests an immediate stay of the preliminary injunction

APPLE INC. V SAMSUNG ELECTRON1CS CO., LTD. 2

pending disposition of its motion for a stay, pending
appeal

Upon consideration thereof,
IT Is ORDERED THAT:

(1) Apple Inc. is directed to respond no later than
12:00 p.m. on July 12, 2012.

(2) Samsung’s request for an immediate stay is de-

nied.
FOR THE COURT
,JUL 95 ?@l? /S/ Jan H@rbaly
Date J an Horbaly `
Clerk

cc: Kathleen M. Sullivan, Esq.
Michael A. Jacobs, Esq.

S“’ ~=aa",zll§l%s'een"°“

JUL 06 2012
JANHOHBA|.Y
C|.ERK